Citation Nr: 1601590	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-28 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for left ankle sprain.

2.  Whether new and material evidence has been received to reopen a service connection claim for degenerative joint disease of the right ankle.

3.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a right leg injury.

4.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a right hip injury.

5.  Whether new and material evidence has been received to reopen a service connection claim for a back disability.




REPRESENTATION

Appellant represented by:	Armando Quinones, Sr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In January 2012, the RO, in pertinent part, denied service connection for left ankle sprain, degenerative joint disease of the right ankle, residuals of right leg injury, and degenerative joint disease of the right hip, finding that new and material evidence had not been received to reopen the claim.  The RO in St. Paul, Minnesota denied service connection for a back disability finding that new and material evidence had not been received to reopen the claim in July 2013.  Jurisdiction presently resides with the RO in Phoenix, Arizona.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection that are on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

It is noted that the Veteran is represented in this case pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.  The Veteran completed the necessary requirements with the filing of a VA Form 21-22a in October 2015, signed by him and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630(a) (2015).

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left ankle sprain, degenerative joint disease of the right ankle, residuals of a right leg injury, right hip injury, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for degenerative joint disease of the right ankle, residuals of left ankle sprain, degenerative joint disease of the right hip, and residuals of a right leg injury was denied by the RO in a January 1991 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision.

2.  The Veteran's service connection claim for a right hip disorder and a back disability was last denied by the RO in an April 2001 rating.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision.

3.  The evidence received since the January 1991 and April 2001 RO decisions is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service connection for degenerative joint disease of the right ankle, residuals of left ankle sprain, degenerative joint disease of the right hip, and residuals of a right leg injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the January 1991 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for degenerative joint disease of the right ankle, residuals of left ankle sprain, and residuals of a right leg injury; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 2001 rating decision denying service connection for degenerative joint disease of the right hip and a back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

4.  Since the April 2001 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for degenerative joint disease of the right hip and a back disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for left ankle sprain, degenerative joint disease of the right ankle, residuals of a right leg injury, right hip injury, and a back disability based on the receipt of new and material evidence, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran filed his original service connection claim for disabilities of the bilateral ankles, legs, and hips in March 1973.  He contended that he had injuries to the ankles, legs, and hips in service in 1954.  In April 1973, the RO asked the Veteran to submit additional evidence to support his claim including information concerning the injury in service and medical evidence showing continuity of disability from the time of discharge.  The RO obtained the service treatment records, which showed a severe left ankle sprain in May 1955, a broken left ankle in September 1955, a finding possibly pertaining to the right ankle, and a right leg stab wound in 1954.  The RO also requested additional information from the service department regarding the stab wound to determine whether there was a line of duty inquiry regarding this injury, but the service department responded that there was not.  The Veteran never submitted any information concerning continued symptoms since service.  In June 1973 there is an internal memorandum from the RO noting that the Veteran's claim for disability had been disallowed for failure to furnish the requested evidence.  However, there is no rating decision denying the claim.

Nonetheless, where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established based on such evidence, compensation shall not commence earlier than the date of the filing of the new claim.  38 C.F.R. § 3.158(a).  As the Veteran did not respond to the RO's April 1973 request to submit additional evidence concerning his original claim, the March 1973 service connection claim for disabilities of the ankles, legs, and hips is considered abandoned.  

In August 1990, the Veteran submitted a service connection claim for a back disability.  A September 1990 VA treatment record shows an assessment of degenerative arthritis of the spine and hips.  A November 1990 VA examination report also shows an impression of osteoarthritis of the multiple joints, extremities, and spine.  Corresponding x-ray examination reports, however, only show degenerative joint disease of the right ankle.  X-ray examination of the hips was normal.  The Veteran reported on the examination that he had been diagnosed in recent years as having arthritis of the multiple joints and that he had started having discomfort in his right hip and right ankle approximately three years prior.  The only specific trauma he recalled was a right ankle injury many years ago.

In January 1991, the RO noted that the rating action would include the Veteran's previous service connection claim in 1973 that he failed to prosecute.  The RO, in pertinent part, denied service connection for degenerative joint disease of the right ankle, residuals of left ankle sprain, degenerative joint disease of the right hip, and residuals of a right leg injury.  In denying the claim, the RO noted that the service treatment records showed severe sprain to the left ankle following a parachute jump in May 1955; and a knife wound to the right leg.  The RO also noted that VA treatment records after service showed complaints of joint pain and right hip and ankle degenerative disease.  However, the RO determined that there was no evidence of continuity of the claimed disabilities following separation from service.  In addition the RO determined that there was no evidence of hip and leg injuries in service.  Service connection was granted for a scar on the right thenar area with a noncompensable evaluation.  However, the other disabilities, as noted above, were denied.  The Veteran did not appeal the January 1991 decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In October 2000, the Veteran submitted a petition to reopen the claim for service connection for a hip disorder, and a service connection claim for a back disability.  He noted that these disabilities were related to his service as a paratrooper in the Army and specifically, a parachuting accident.  In April 2001 the RO denied service connection for the hip disorder finding that new and material evidence had not been received to reopen the claim; and also denied service connection for a back disorder finding that there was no evidence of a back injury in service or evidence of continued symptoms in the back after service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final, as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In January 2007, the Veteran submitted another petition to reopen service connection for disabilities of the right leg, hip, and ankle due to a parachute injury.  He asserts that he injured the entire right side, including the right leg, hip, and ankle, in the parachute injury in service and that he also injured his left ankle from the shift in weight to compensate for the left ankle.  See, e.g., May 2012 statement.  In July 2012, the Veteran also submitted a petition to reopen service connection for a back disability.

Evidence submitted since the last rating decision includes treatment records from the VAMC in Phoenix dated from 2006 to 2007, which shows complaints of leg and back pain.  In August 2010, a buddy statement was submitted (from the Veteran's current representative) who recalled visiting the Veteran in 1956 soon after the Veteran's separation, and just before the Veteran's representative's enlistment.  The Veteran's representative recalled the Veteran told him about his experiences as a paratrooper and the injury he suffered to his legs and back as a result of the parachute rigging becoming entangled with another soldier.  He also recalled visiting the Veteran over the years and witnessing him in pain with limited motion and ability to cope.  

A VA examination was provided in October 2012 with an opinion that the Veteran's right ankle, hip, and leg disorders were not related to the injuries in service.  The opinion noted that the Veteran contended that his injuries were due to a jump in 1955 and acknowledged the buddy statement to support the Veteran's claim in August 2010.  However, the examiner noted that the service treatment records only showed one mention of left and right ankle strain in 1955 with nothing thereafter, except for the Veteran's statement of left ankle fracture in September 1955.  

The Veteran and his representative testified regarding the parachute injury at the November 2015 Board hearing.  They essentially reiterated that all of the Veteran's disabilities he was claiming stemmed from the parachute injury and that the injury was so severe because the Veteran fell with the weight of another solider and actually shattered his weapon as a result of the fall.  They also indicated that some of the hospital records from his inpatient treatment in Japan were missing.  See. e.g., November 2015 Board hearing transcript, pp. 4, 6-7, 11.  The Veteran testified that he first got treatment for his legs and hips in 1960 and also saw a chiropractor.  Id. at 23-24.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has stated that he has experienced symptoms in his back, hip, ankles, and leg since the injury in service and sought treatment in 1960 soon after separation from service.  The evidence also includes a lay statement from the Veteran's representative who noted that he had witnessed the Veteran having limited motion over the years since soon after separation from service, and that the Veteran relayed the information concerning the parachuting accident in service right after the Veteran's separation.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's service connection claim for a right hip disorder, bilateral ankle disorder, a back disorder, and a right leg disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for left ankle sprain, and to this extent only, the appeal is granted.

New and material evidence has been received to reopen a service connection claim for degenerative joint disease of the right ankle, and to this extent only, the appeal is granted.

New and material evidence has been received to reopen a service connection claim for residuals of a right leg injury, and to this extent only, the appeal is granted.

New and material evidence has been received to reopen a service connection claim for residuals of a right hip injury, and to this extent only, the appeal is granted.

New and material evidence has been received to reopen a service connection claim for a back disability, and to this extent only, the appeal is granted.


REMAND

The Veteran has submitted competent statements regarding his injury involving a parachute accident in service.  His service treatment records are somewhat consistent with his statements in that he was noted as having a severe sprain to his left ankle due to a parachute accident in May 1955.  However, the Veteran has stated that in addition to his left ankle he also injured his right ankle, right leg, back, and right hip.  He testified that he received treatment for his complaints in 1960.  See November 2015 Board hearing testimony, pp. 23-24.  Efforts should be made to obtain these records.  

In addition the Veteran has asserted that he believes some of his service treatment records are missing from his file reflecting his hospitalization in Japan after the parachute injury.  See, e.g., Id. at 12-13.  Additional development should be conducted in this regard to ensure that VA has all relevant service treatment records.

Finally, the examination that was provided in October 2012 regarding the Veteran's right ankle, right leg, and right hip does not take into consideration the Veteran's competent statements as to his initial injury in service and his continued symptoms since his separation from service.  Therefore, another examination and opinion is warranted to address this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department to make efforts to obtain copies of any additional treatment records for the Veteran's injury in May 1955 while in Oita, Kyushu, Japan.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for his back, right leg, ankles, and right hip from the Phoenix VAMC from January 2012 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for his back, right leg, ankles, and right hip, including the treatment he testified about receiving in 1960.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's claimed back, right leg, ankles, and right hip disorders.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back, right leg, ankles, and/ or right hip disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury, including the May 1955 parachute injury, or manifested within the first year after separation from military service.  

In providing this opinion, the examiner should acknowledge and consider the following:

(a)  the service treatment records showing severe sprain to the left ankle with tear of the ligaments from parachute jump in May 1955;

(b)  June 1955 treatment record noting that the Veteran had reinjured the left ankle; with reference to right ankle, possibly a typographical error;

(c)  April 1954 record showing a stab wound to the right anterior thigh one year prior with complaints of paresthesias and hyperesthesia; and the diagnosis of muscle strain in the right leg in April 1954; 

(d)  separation examination noting a history of broken left ankle in Japan in September 1955;

(e)  August 2010 statement submitted (from the Veteran's current representative) who recalled visiting the Veteran in 1956 soon after the Veteran's separation from service, and hearing about his experiences as a paratrooper and the injury he suffered to his legs and back as a result of the parachute rigging becoming entangled with another soldier.  He also recalled visiting the Veteran over the years and witnessing him in pain with limited motion and ability to cope;   

(f)  the Veteran's November 2015 hearing testimony that the parachute injury in service was so severe because the Veteran fell with the weight of another solider and actually shattered his weapon as a result of the fall; and

(g)  the Veteran's competent statements regarding continued symptoms in his back, hip, leg, and ankles since his military service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.   Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the July 2014 Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


